Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 6/16/22, with respect to the rejection(s) of claim(s) 1 under Imani have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Murakami.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imani (US 2012/0072181) in view of Murakami, Coupled Simulations of Indoor-Outdoor Flow Fields for Cross-Ventilation of a Building in a Simplified Urban Array
	
Claim 1
Imani discloses A computer-implemented method for computationally determining ventilation efficiency when generating a building design (Imani, ¶ 1: “This disclosure relates to design of heating, ventilation and air-conditioning (HVAC) systems for buildings and especially to computer simulation and models of such systems.”), the method comprising: 

    PNG
    media_image1.png
    424
    591
    media_image1.png
    Greyscale

generating a first three-dimensional (3D) mesh based on a first 3D building model (Imani, ¶¶ 2, 8: “The reference to "grid" here refers to a 3-dimensional model of the building and the air flow in the building…initially modeling the building and its HVAC system (1) more coarsely in terms of the mesh of data points”); 
performing a first fluid dynamic computer simulation (Imani, ¶¶ 2, 31: “This is a computational fluid dynamics (CFD) software package that predicts airflow in three dimensions, heat transfer, contamination distribution and comfort indices in and around buildings of all types and sizes…In step 28 the method executes a simulation of the building and its HVAC system. The well known Navier-Stokes equation of step 27 is shown algebraically in FIG. 1 and explained above”) based on the first 3D mesh (Imani, ¶ 41: “building architecture data file 20 of FIG. 1”) and first environmental data associated with the first 3D building model,(Imani, ¶ 41: “data inputs may include the building location data file 44, database 46 of the local weather including typical high and low temperatures on a daily basis and/or an annual basis, etc., to determine total building heating and cooling needs, and conventional building components database 48, typically including the well known "R" values (not referring to electrical resistance) indicating the insulative value of various elements of the building as defined by building architecture file 20”) to generate a first output data set (Imani, ¶ 27: “The output from the computer program is in tabular form and/or a display showing graphically temperatures and airflow in an HVAC system as depicted in the figures referred to hereinafter. This output may also be in the form of a building design file suitable for the actual design of the HVAC air ducts and accompanying structures such as dampers, grilles, etc. Hence much of the implementation here uses routine aspects of computer aided design as well known in the building design field and so further detail is not provided in that regard”); and 
computing, based on the first output data set, a first value for a ventilation performance metric that is associated with the first 3D building model (Imani, ¶ 41: “The resulting output files from optimization 28 are file 40, explained above with reference to FIG. 1, and average energy consumption data file 50 which provides an estimate of how much energy the building will typically consume under various conditions and allows determination of how much heating and/or cooling capacity is needed.”)
Imani discloses the above features in different embodiments and different discussions of the prior art (e.g. FlowVent).  However, the techniques are both optimal in different contexts such as desired mesh densities and can be combined as disclosed by Imani.  Therefore, one of ordinary skill in the art would consider the different software packages such as CAD, flowvent, etc. in different combinations depending on the desired design constraints.
Imani does not explicitly disclose wherein the 3D mesh includes one or more mesh elements that reside inside the first 3D buildinq model and one or more mesh elements that reside outside the first 3D building model
However, Murakami discloses mesh elements with both indoor and outdoor elements on a 3D building model (abstract; “Computational fluid dynamics simulations with a Reynolds-averaged Navier-Stokes model were performed for flow fields over a building array and inside a building in the array with different building opening positions”; Fig. 1:):

    PNG
    media_image2.png
    518
    568
    media_image2.png
    Greyscale

As disclosed by Murakami, “The effect of exterior flow conditions, such as a variation in the approaching flow or turbulence flow generated by surrounding buildings, is also a concern with regard to reproducing a more realistic indoor ventilation situation rather than that of the single isolated building.” (Page 2 of 16).  Therefore before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider both interior mesh elements such as in Imani and exterior elements such as in Murakami in order to provide more realistic indoor ventilation simulation.  
Claim 2
Imani discloses wherein the first 3D building model comprises an existing 3D building model (Imani, ¶¶ 2, 8: “can also be used to retrofit existing buildings…The reference to "grid" here refers to a 3-dimensional model of the building and the air flow in the building…initially modeling the building and its HVAC system (1) more coarsely in terms of the mesh of data points”);
Claim 3
Imani discloses comprising automatically performing one or more computer-based additional operations on the first 3D building model based on the ventilation performance metric associated with the first 3D building model to generate an optimized 3D building model (Imani, ¶ 34: “If the solution at step 36 is deemed not good enough according to some predefined parameter such as the temperature gradient, the method cycles through the computer code loop including a sensitivity analysis 32 which means sensitivity to changes in (1) air flow (electrical current) and (2) air temperature. The operator then changes the HVAC system design (the air ducts size and layout in this example) thereby modifying an aspect of the HVAC system in step 30. Then the method repeats the simulation of step 28 and returns to the determination if the solution is "good enough" in step 36. Eventually it is determined after several iterations of the code loop involving steps 36, 32, 30 and 28 that the solution is "good enough" (sufficient or adequately optimized according to the parameters) and at this point the method maps the SPICE parameters back to the analogous building parameters, and outputs the resulting optimized building envelope design output file including the design file for the HVAC system at step 40.”)
Claim 4
Imani discloses generating a second 3D mesh based on the optimized 3D building model; performing a second fluid dynamic computer simulation based on the second 3D mesh and the first environmental data to generate a second output data set; and computing, based on the second output data set, a second value for the ventilation performance metric that is associated with the optimized 3D building model (Imani, ¶ 33-34: “n step 36 the method checks if the simulated design appears to be "good enough" (optimized) in terms of the HVAC system energy consumption. Note that step 36 typically involves a mathematical analysis as well as a visual analysis using the types of output shown in the figures discussed below and explained hereinafter. An exemplary test for "goodness" is the temperature gradient across the building being less than a predetermined value, e.g., 1.degree. F….determined after several iterations of the code loop involving steps 36, 32, 30 and 28 that the solution is "good enough”)
Claim 5
Imani discloses wherein automatically performing the one or more computer-based additional operations on the first 3D building model comprises modifying at least one ventilation-associated feature included in the first 3D building model (Imani, Fig. 4B; ¶ 53: “FIG. 4B shows in contrast the same room 80 after the air ducting design has been optimized in accordance with the invention including a suitable damper 85. As can be seen, the air temperatures are at maximum of approximately 40.degree. C., and just adjacent the server stack 82 only about 30.degree. C. This design further includes the inclusion of an exhaust fan 96 mounted in the return air duct 90 and a second supply fan 98 mounted in the supply air duct 88”)
Claim 6
Imani discloses wherein the at least one ventilation-associated feature comprises at least one of an air inlet size, an air inlet location, an air outlet size, an air outlet location, an exhaust air removal capacity, a number of exhaust fans, an exhaust fan inlet location, a supply air volume, or a supply air register location (Imani, Fig. 4B; ¶ 53: “FIG. 4B shows in contrast the same room 80 after the air ducting design has been optimized in accordance with the invention including a suitable damper 85. As can be seen, the air temperatures are at maximum of approximately 40.degree. C., and just adjacent the server stack 82 only about 30.degree. C. This design further includes the inclusion of an exhaust fan 96 mounted in the return air duct 90 and a second supply fan 98 mounted in the supply air duct 88”)
Claim 7 
Imani discloses wherein computing the first value for the ventilation performance metric comprises performing at least one of an air changes calculation, an air temperature calculation, an air velocity calculation, or a comfort value calculation (Imani, ¶ 4: “This mesh approach is typically well known for determining the physical characteristics of a hydraulic (fluid) system and modeling continuous physical characteristics such as temperature, pressure, and heat which are approximated by a discrete model composed of a set of piece-wise continuous functions defined over the mesh.”)
Claim 8
Imani discloses wherein performing the comfort value calculation comprises performing at least one of the air changes calculation, the air temperature calculation, or the air velocity calculation (Imani, ¶ 33: “An exemplary test for "goodness" is the temperature gradient across the building being less than a predetermined value, e.g., 1.degree. F.”)
Claim 9
Imani discloses wherein the first value of the ventilation performance metric is computed based only on user-occupied regions within the first 3D building model (Imani, ¶ 11: “The present system employs in one embodiment an electrical circuit model of the building in the form of a network of electrical R-C (resistance-capacitance) loops (circuits), each loop representing e.g. a room or suite or floor of the building”)
Claim 10
Imani discloses wherein the user-occupied regions comprise floor-level portions of the first 3D building model (Imani, ¶ 11: “The present system employs in one embodiment an electrical circuit model of the building in the form of a network of electrical R-C (resistance-capacitance) loops (circuits), each loop representing e.g. a room or suite or floor of the building”)
Claim 11
The same teachings and rationales in claim 1 are applicable to claim 11.
Claim 12
Imani discloses further comprising performing a second fluid dynamic computer simulation based on the first 3D mesh and second environmental data associated with the first 3D building model to generate a second output data set (Imani, ¶ 32: “2 which means sensitivity to changes in (1) air flow (electrical current) and (2) air temperature. The operator then changes the HVAC system design (the air ducts size and layout in this example) thereby modifying an aspect of the HVAC system in step 30. Then the method repeats the simulation of step 28 and returns to the determination if the solution is "good enough" in step 36.”)
Claim 13
Imani discloses wherein computing the first value for the ventilation performance metric comprises performing an air changes calculation using the first output data set and performing the air changes calculation using the second output data set (Imani, ¶ 32: “In a simple case, the state variables for steps 27 and 28 are size and position of the ducts, the volume flow rate, air velocity in three dimensions, pressure in 3 dimensions, temperature gradient in three dimensions, humidity, buoyancy in three dimensions, air density, subject to components of the room such as the building envelope information, such as the insulative R (not the same as electrical resistance) values of the room envelope, dry wall between rooms, windows, and roof, and subject to storage capacity of the room such as the dimensions of the room and subject to boundary conditions or extreme weather conditions of building, and subject to source of cool air. When all the above variables are solved simultaneously, one has an optimum energy efficient distribution system.”)
Claim 14
Imani discloses wherein computing the first value for the ventilation performance metric comprises performing a temperature calculation using the first output data set and performing the temperature calculation using the second output data set (Imani, ¶ 32: “In a simple case, the state variables for steps 27 and 28 are size and position of the ducts, the volume flow rate, air velocity in three dimensions, pressure in 3 dimensions, temperature gradient in three dimensions, humidity, buoyancy in three dimensions, air density, subject to components of the room such as the building envelope information, such as the insulative R (not the same as electrical resistance) values of the room envelope, dry wall between rooms, windows, and roof, and subject to storage capacity of the room such as the dimensions of the room and subject to boundary conditions or extreme weather conditions of building, and subject to source of cool air. When all the above variables are solved simultaneously, one has an optimum energy efficient distribution system.”)
Claim 15
Imani discloses further comprising generating the first 3D building model based on a second 3D building model and a second value for the ventilation performance metric that is associated with the second 3D building model (e.g. using a pre-existing model to generate a new model; ¶ 2: “Building design currently uses what is referred to as computer aided design (CAD) or computer aided engineering (CAE) with special software packages (tools) for various aspects of the building design process. One such software package is "FloVent" supplied by Mentor Graphics. This is a computational fluid dynamics (CFD) software package that predicts airflow in three dimensions, heat transfer, contamination distribution and comfort indices in and around buildings of all types and sizes. It models various aspects of building airflow systems including diffusers, heat exchangers, grills, and enclosures. It uses a Cartesian gridding system and a preconditioned conjugate residual solver using a flexible cycle multi-grid solution. The reference to "grid" here refers to a 3-dimensional model of the building and the air flow in the building. FloVent is typically used to design buildings and HVAC systems. It can also be used to retrofit existing buildings, and models convective, conductive and radiator heat transfer”) 
Claim 16
The same teachings and rationales in claim 3 are applicable to claim 16.
Claim 17
The same teachings and rationales in claim 4 are applicable to claim 17.
Claim 18
	The same teachings and rationales in claim 5 are applicable to claim 18.
Claim 19
	The same teachings and rationales in claim 6 are applicable to claim 19.
Claim 20
	The same teachings and rationales in claim 1 are applicable to claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M GRAY/Primary Examiner, Art Unit 2611